Case 1:19-Cv-00053-AB.] Document 1 Filed 01/10/19 Page 1 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

PAUL CUETO FLORES
8757 Georgia Avenue, Suite 400
Silver Spring, Maryland 20910

And

MISAEb JUAREZ PEREZ
8757 Georgia Avenue, Suite 400
Silver Spring, Maryland 20910

On Belmlf of Themselves and
Ah' Others Similarb) Situated

PLAINTIFF S,

Case No.:

V.

4300 Craftsman Drive
Raleigh, North Carofina 27609

SERVE: Corporation Service Company
1090 Vermont Avenue, NW
Washington, DC 20005

And

CAPITAL RENTALS, INC.

4506 Daly Drive, Suite 100

Chantilly, Virginia 20151

SERVE: Corporation Service Company

1090 Verrnont Avenue, NW
Washington_. DC 20005

*
*
*
$
*
>z¢
*
>;=
*
$
*
>7¢
>1=
*
*
*
ge
CE RENTAL, INC. *
*
=;<
*
*
*
>I¢
>1¢
*
*
>1¢
*
*
*
*
=1€
*
*

DEFENDANT. *

***********$$**********$*****$***$*****$**$******$***$******$***********

CLASS AND COLLECTIVE ACTION COMPLAINT

Plaintiffs Paul Cueto F]ores (“Flores”) and Misael Juarez Perez (“Perez"') (together,
“Plaintiffs”), by and through her undersigned counsel, on behalf of themselves and all ether

similarly Situated individuals, hereby bring this Class and Collective Action Cornplaint to recover

Case 1:19-cv-00053-AB.] Document 1 Filed 01/10/19 Page 2 of 16

damages against the Defendants CE Rental, Inc. (“CE Rental”) and Capital Rentals, lnc.
(“Capital Rentals”) (together, “Defendants”), and for grounds state as follows:

PARTIES AND JURISDICTION

1. Plaintiffs are each adult residents and domiciliaries of the Commonwealth of
Virginia.

2. CE Rental is a corporation formed under the laws of the State of Delaware.

3. CE Rental maintains its principal place of business in Raleigh, North Carolina.

4. During the time period relevant to this action (January 2016 through the present,

hereinafter the relevant time period”), CE Rental operated substantially and continuously in the

District of Columbia.

5. Capital Rentals is or was a corporation formed under the laws of the State of
Maryland.
6. At some point in or about 2017, Capital Rentals’ assets, operations and employees

were absorbed and taken over by CE Rental.

7. During the relevant time period, Capital Rentals operated substantially and
continuously in the District ofColumbia.

8. During the relevant time period, Defendants operated as business entities engaged
in renting party and event equipment (e.g. party tents, party stages, party tables and chairs,
specialty linens, tlatware, catering equ.ipment, etc.) to public and private customers and clients in
Washington, D.C. and in a variety of other states.

9. Plaintiffs and other similarly situated individuals were employed by Defendants
during the relevant time period.

10. Plaintiffs and other similarly situated individuals performed the primary job duties

of (1) picking up party equipment for delivery at Defendants’ storage location in Virginia; (2)

Case 1:19-cv-00053-AB.] Document 1 Filed 01/10/19 Page 3 of 16

delivering the party equipment; (3) setting up the party equipment; (4) breaking down the party
equipment; and (5) returning the party equipment back to Defendants’ storage location in
Virginia.

1 1. During the relevant time period, the substantial majority (more than 50%) of the
job duties performed by Plaintiffs and other similarly situated individuals were performed in the
District of Columbia.

12. F or the period of about 2016 and some portion of 201 7, Plaintiffs and other
similarly situated individuals were employed directly by Capital Rentals, performing the above
referencedjob duties, and receiving compensation directly from Capital Rentals

13. ln about 2017, CE Rental purchased Capital Rentals, and thereafter, Plaintiffs
were employed directly by CE Rental, performing the same above referenced job duties, but
receiving compensation directly from CE Rental.

14. On information and belief, when CE Rental purchased Capital Rentals. CE Rental
purchased Capital Rentals assets and liabilities, including liability for damages sought by
Plaintiffs and other similarly situated individuals in this action.

15. On information and belief, immediately after CE Rental’s purchase of Capital
Rentals, Capital Rentals ceased generating revenue and dissolved its corporate status in Virginia,
Maryland__ and the District of Columbia.

16. During the period Plaintiffs were directly employed by Capital Rentals, Capital
Rentals maintained and operated a company-wide payroll practice of automatically deducting
one (1) hour for a break, lunch, or meal period from the daily wages belonging to Plaintiffs and
other similarly situated individuals

17. During the period Plaintiffs were directly employed by Capital Rentals, Capital

Rentals failed to pay or otherwise provide paid safe and sick leave as required by District of

Case 1:19-cv-00053-AB.] Document 1 Filed 01/10/19 Page 4 of 16

Columbia law.

18. On information and belief, at or before the time CE Rental purchased Capital
Rentals, CE Rental had actual or constructive knowledge that Capital Rentals maintained and
operated a company-wide payroll practice of automatically deducting one (1) hour for a break,
lunch, or meal period from the daily wages belonging to Plaintiffs and other similarly situated
individuals

19. On information and belief, at or before the time CE Rental purchased Capital
Rentals, CE Rental had actual or constructive knowledge that Capital Rentals failed to pay or
otherwise provide safe and sick leave as required by District of Columbia law.

20. On information and belief, at or before the time CE Rental purchased Capital
Rentals, CE Rental had actual or constructive knowledge that Capital Rentals had no evidence or
corroborating proof or documentation that Plaintiffs or other situated individuals ceased
performing compensable work for one (1) hour each work day or otherwise supporting or
justifying Capital Rentals" practice of automatically deducting one (1) hour of wages per
employee per work day.

21. At or before the time CE Rental purchased Capital Rentals’ business operation.
CE Rental had actual or constructive knowledge or knew or reasonably should have known that
Capital Rentals’ practice of automatically deducting one (1) hour of wages from Plaintiffs and
other similarly situated employees’ each day was done without proof or cause supporting the
deduction was an unlawful wage theft practice, and/or could reasonably result in a meritorious
claim by Plaintiffs and other similarly situated individuals for unpaid wages, liability and/or
damages

22. At or before the time CE Rental purchased Capital Rentals’ business operation,

CE Rental had actual or construction knowledge or knew or reasonably should have known that

Case 1:19-cv-00053-AB.] Document 1 Filed 01/10/19 Page 5 of 16

Capital Rentals’ failure to pay or otherwise provide paid safe and sick leave as required by
District of Columbia law was an unlawful employment practice and/or could reasonably result in
a meritorious claim by Plaintiffs and other similarly situated individuals for unpaid benefits,
liability, and/or damages

23. CE Rental is a corporate successor and/or is otherwise liable for unpaid wages and
damages caused by the acts and omissions of Capital Rentals in this action because (a) CE Rental
and Capital Rentals share a common or substantially similar business operations, business
locations, goods and services, and employees; (b) the work services that CE Rental holds out for
sale to the public are nearly identical to those held out for sale to the public by Capital Rentals;
(c) at the time CE Rental purchased Capital Rentals, CE Rental knew or reasonably should have
known about the District of Columbia wage and hour violations that are the subject of this action;
and (d) on information and belief, CE Rental purchased the liabilities of Capital Rentals,
including liability for unpaid wages and other damages sought in this action.

24. In or about 2017, after CE Rentals purchased Capital Rentals, CE Rental
maintained and operated a modified company-wide payroll practice of automatically deducting
thirty (30) minutes for a break, lunch, or meal period from the daily wages belonging to Plaintiffs
and other similarly situated individualsl

25. In or about 2017, after CE Rentals purchased Capital Rentals, and thereafter, CE
Rental failed to pay or otherwise provide paid safe and sick leave as required by District of
Columbia law to Plaintiffs and other similarly situated individualsl

26. The claims of Plaintiffs and other similarly situated individuals to recover
unlawfully withheld or deducted wages are made under the D.C. Minirnum Wage Act Revision
Act of 1992, D.C. Code §§ 32-1001 el seq. (“DCMWA”) and the D.C. Wage Payment and Wage

Collection Act, D.C. Code §§ 32-1301 et seq. (“DCWPA").

Case 1:19-cv-00053-AB.] Document 1 Filed 01/10/19 Page 6 of 16

27. The claims of Plaintiffs and other similarly situated individuals to recover unpaid
benefits and other statutory damages for Defendants’ failure to pay otherwise provide paid safe
and sick leave as required by District of Columbia law is made under the District of Columbia
Accrued Safe and Sick Leave Act (“ASSLA”), D.C. Code § 32-531.01, et seq.

28. By acting as the named Plaintiffs in this action, Plaintiffs do hereby affirm their
consent and intent to participate as class representative on behalf of the below identified
described classes

29. The amount sought by Plaintiffs, individually and on behalf of other similarly
situated individuals, exceeds $75,000.00.

30. Complete diversity of the parties as described above sets forth a proper basis for
diversityjurisdiction in this Court pursuant to 28 U.S. Code § 1332.

31. As set forth above, during the relevant period, Defendants continuously and
substantially operated in the District of Columbia and the acts and omissions giving rise to this
action occurred in the District of Columbia. As such, personal jurisdiction and venue are proper
in this Court.

EM

32. During the time period of at least January 2016 through about November 2018,
Plaintiffs were employed by Defendants to perform the primary job duties of (l) picking up party
equipment for delivery at Defendants’ storage location in Virginia; (2) delivering the party
equipment primarily in the District of Columbia; (3) setting up the party equipment primarily in
the District ofColumbia; (4) breaking down the party equipment primarily in the District of
Columbia; and (5) returning the party equipment back to Defendants’ storage location in
Virginia.

33. While employed, Defendants paid Plaintiffs as hourly employees at hourly rates at

Case 1:19-cv-00053-AB.] Document 1 Filed 01/10/19 Page 7 of 16

or about $18.00 per hour.

34. While employed, Plaintiffs typically and customarily started their daily work
shifts in Virginia, at Defendants’ storage facility.

35 . While employed, Plaintiffs typically and customarily concluded their daily work
shifts in Virginia, at Defendants’ storage facilityl

36. While employed, Plaintiffs typically and customarily signed in to commence their
compensable work day in the morning at Defendants’ storage facility in Virginia.

37. While employed, Defendants typically and customarily signed out to conclude
their compensable work day in the evening hours at Defendants’ storage facility in Virginia.

38. During the compensable work day, Plaintiffs were generally and customarily
traveling from party rental location to party rental location, driving or riding in Defendants’
company-owned trucks.

39. During the compensable work day, Plaintiffs performed the substantial majority of
their time (more than 50%) in the District of Columbia, but also performed some work duties in
Virginia. and in Maryland.

40. Other than signing in the morning at Defendants" storage location and signing out
in the evening at Defendants` storage location Plaintiffs had no ability to modify, change, or
manipulate their time records

41. Other than signing in the morning at Defendants’ storage location and signing out
in the evening at Defendants’ storage location Plaintiffs did not modify, change, or manipulate
their time records

42. At all times, Defendants had exclusive possession, custody, and control of
Plaintiffs’ time records

43. As set forth above, during the period of about 2016 through some part of 201 7,

Case 1:19-cv-00053-AB.] Document 1 Filed 01/10/19 Page 8 of 16

Defendants implemented and carried out a time manipulation scheme whereby Defendants
automatically deducted one (1) full hour of compensable time from Plaintiffs’ time and
compensation each day Plaintiffs worked.

44. As set forth above, during the period about 2017 through the end of Plaintiffs`
employment, Defendants implemented and carried out a time manipulation scheme whereby
Defendants automatically deducted thirty (3 0) minutes of compensable time from Plaintiffs’ time
and compensation each day Plaintiffs worked.

45. During the period of their employment, Plaintiffs did not typically or customarily
take or enjoy a break period of thirty (30) minutes or one (1) hour during the compensable work
day.

46. During the period of their employment, Plaintiffs typically and customarily took
much shorter rest breaks of about five (5) or ten (10) minutes during the compensable work day
to purchase fast food or convenience food, and then Plaintiffs typically and customarily would
eat the food while traveling from one work location to the next work location.

47. During the period of Plaintiffs’ employment_, Defendants had actual knowledge of
all hours Plaintiffs worked and all duties Plaintiffs performed during the compensable work day
and had actual knowledge that Plaintiffs did not cease performing compensable work duties for
thirty (30) minutes or one (1) hour each day.

48. During the period of Plaintiffs’ employment, Defendants deducted thirty (30)
minutes or one (1) hour from Plaintiffs compensable time and wages each day even though
Defendants had actual knowledge that Plaintiffs did not cease performing work duties for thirty
(30) minutes or one (1) hour and that Defendants should have paid Plaintiffs for all compensable
work hours Plaintiffs worked each day from the time Plaintiffs signed in through the time

Plaintiffs signed out.

Case 1:19-cv-00053-AB.] Document 1 Filed 01/10/19 Page 9 of 16

49. While employed, the exact number of hours Plaintiffs worked each week varied
from week to week.

50. While employed, Plaintiffs regularly and customarily worked more than forty (40)
hours per week.

51. While employed, Defendants had actual knowledge of all hours Plaintiffs worked
including overtime Plaintiffs worked over forty (40) hours per week.

52. While employed, Defendants paid Plaintiffs at their regular hourly rates for on-
the-clock non-overtime hours worked each week and paid Plaintiffs at the time-and-one-half rate
for on-the-clock overtime hours Plaintiffs worked over forty (40) each week.

53. Defendants now owe Plaintiffs the return of their unlawfully deducted and
withheld wages at their regular hourly rates for non-overtime hours worked each week and at
Plaintiffs’ time-and-one-half overtime rate for hours worked that would have been hours in
excess of forty (40) per week.

54. Without excuse or justification, Defendants failed and refused to pay Plaintiffs
their final paychecks for Plaintiffs’ final pay periods employed by Defendants

55. Without excuse orjustification, Defendants failed and refused to pay Plaintiffs
their earned and accrued paid time off, vacation pay, and other earned owing wages or monetary
benefits due at or after the conclusion Plaintiffs’ employment with Defendants

56. Likewise, for Plaintiffs and other individuals that performed the majority of their
work duties in the District of Columbia, Defendants are subject to the District of Columbia
Accrued Safe and Sick Leave Act (_“ASSLA"), D.C. Code § 32-531.01, et seq.

57. The ASSLA requires the following amounts of paid safe and sick leave:

a. Employers of l00 or more employees - 1 hour for every 37 hours worked, up to 7

days per calendar year;

Case 1:19-cv-00053-AB.] Document 1 Filed 01/10/19 Page 10 of 16

b. Employers of 25 to 99 employees - 1 hour for every 43 hours worked. up to 5
days; and
c. Employers of 24 or fewer employees - l hour for every 87 hours worked, up to 3
days
D.C. Code § 32-531.02(a)

58. Defendants employed 25 or more employees who, like Plaintiffs, performed the
majority of their work duties in the District of Columbia.

59. On information and belief, Defendants employed 100 or more employees who,
like Plaintiffs, performed the majority oftheir work duties in the District ofColumbia.

60. Defendants failed to pay_, accrue, or otherwise provide sick leave to Plaintiffs or
other similarly situated individuals who, like Plaintiffst performed the majority of their work
duties in the District ofColumbia.

61. Defendants owe Plaintiffs, and other elgible similarly situated individuals that
performed the majority oftheir work duties in the District of Columbia, $500.00 of"additional
damages” for each accrued day ofleave denied, regardless of whether that individual took
unpaid leave or reported to work on that day. D.C. Code § 32-531.12(b).

CLASS AND COLLECTIVE ALLEGATIONS

62. Plaintiffs, on behalf of themselves and other similarly situated individuals, are
pursuing the herein alleged unpaid and/or deducted wage claim under the DCMWA and the
DCWPA as Class Action and/or a Collective Actions (“the Wage Class”).

63. Plaintiffs, on behalf of themselves and other similarly situated individuals_, are
pursuing the herein alleged ASSLA claim for damages as a Class Action and/or a Collective
Action (“the Sick Leave Class”)

64. The Wage Class members include (l) all current and former hourly employees of

10

Case 1:19-cv-00053-AB.] Document 1 Filed 01/10/19 Page 11 of 16

Defendants; (2) who performed job duties substantially similar to Plaintiffs_; (3) who performed the
majority (more than 50%) oftlieirjob duties in the District of Columbia; and (4), who had wages wrongly
or unlawfully withheld or deducted because of Defendants’ common policy and/or practice to
automatically deduct or adjust time and pay for |unch, break, or meal periods.

65. The Sick Leave Class members include ( l) all current and former employees of
Defendants; (2) who performed the majority (more than 50%) oftheirjob duties in the District of
Columbia; and (3) were denied receipt, payment, or accrual of ASSLA guaranteed sick leave.

66. ln the present case, joinder of all class members is impractical because (1) the
numbers of the Wage Class and the members of the Sick Leave Class are believed to exceed
100; (2) many of the class members’ claims are small, a factor which would certainly preclude
many class members from pursuing their rights; and (3) there is substantial judicial economy
in litigating all claims in a single action.

67. All Wage Class members and Sick Leave Class members are readily identifiable
from information and records in the possession and control of the Defendants

68. ln the present case, the questions of law or fact common to the members of the
class predominate over any questions affecting only individual Class or Collective members

69. Each Wage Class member is seeking unpaid hourly wages (or time-and-one-half
wages for overtime over forty (40) hours per week) and statutory liquidated damages for
compensable hours worked that were improperly and unlawfully withheld and/or deducted by
Defendants arising out of Defendants’ class-wide automatic meal_, lunch, or break deduction
policy.

70. Each Sick Leave Class Member is seeking damages for denial of payment
and/or accrual of paid sick leave in statutorily defined amounts as set forth in D.C. Code § 32-
531.12(b).

71. [n the present case, the claims of Plaintiffs, the representative parties, are typical

ll

Case 1:19-cv-00053-AB.] Document 1 Filed 01/10/19 Page 12 of 16

of the claims of the Wage Class members and the Sick Leave Class members

72. The legal claims and legal theories being pursued by Plaintiffs, the class
representatives are identical to the legal claims and theories being pursued by the Wage Class
members and the Sick Leave class members

73. ln the present case, Plaintiffs, the representative parties, will fairly and
adequately protect the interest of the Wage Class members and the Sick Leave Class members

74. Neither Plaintiff has a conflict of interest with the Wage Class members or the
Sick Leave Class members.

75. Plaintiffs, the class representatives, are represented by competent and
experienced counsel who will vigorously prosecute this case.

CAUSES OF ACTION

COUNT I
Violation of D.C. Minimum Wage Act Revision Act of 1992

76. Plaintiffs re-allege and reassert every allegation set forth above as if each were set
forth herein.

77. Each of the Defendants was the L‘employer” of Plaintiffs and other members of
the Wage Class as the term ‘“employer” is defined and interpreted under the DCMWA.

78. The DCMWA required Defendants to pay Plaintiffs and other members of the
Wage Class at the rate of one-and-one-half times their regular hourly rate for overtime worked in
excess of forty (40) hours each week.

79. As set forth above, because of Defendants’ deduction and withholding of time
and wages for all hours Plaintiffs and other members of the Wage Class worked, Defendants
failed to pay Plaintiffs and other Members of the Wage Class at the required time-and-one-half
rate for all overtime hours worked in excess of forty (40) each week.

80. Defendants’ failure to pay Plaintiffs and other members of the Wage Class the

12

Case 1:19-cv-00053-AB.] Document 1 Filed 01/10/19 Page 13 of 16

full amount of overtime wages each individual was due as required by District of Columbia law

for all hours worked in excess of forty (40) each week is without legal excuse or justification

COUNT Il
DCWPA
81. Plaintiff re-alleges and reasserts every allegation set forth above as if each were
set forth herein.
82. Each of the Defendants was the “employer” of Plaintiffs and other members of

the Wage Class as the term “employer” is defined and interpreted under the DCWPA.

83. Under the DCWPA, Defendants were obligated to pay Plaintiffs and other
members of the Wage Class for all wages earned and owed for work performed

84. As set forth above, Plaintiffs and other members of the Wage Class performed
work duties for Defendants’ benefit for which Defendants failed to pay Plaintiffs and other
members of the Wage Class all wages earned and owed as required by District of Columbia law.

85. Defendants’ failure to pay Plaintiffs and other l\/lembers of the Wage Class the
full amount of the wages they earned and are owed for all compensable hours each individual
worked and as required by District of Columbia law is without legal excuse or justification

QQU_Nrm
Failure to Provide Sick Leave Under the ASSLA

86. Plaintiffs re-allege and reassert every allegation set forth above as if each were set
forth herein.

87. Each of the Defendants was the “employer” of Plaintiffs and other members of
the Sick Leave Class as the term “employer” is defined and interpreted under the ASSLA.

88. Defendants violated the ASSLA by not providing Plaintiffs and other members of
the Sick Leave Class the required paid safe and sick leave in the amounts set forth explicitly in

the statutory language of the ASSLA and set forth above.

13

Case 1:19-cv-00053-AB.] Document 1 Filed 01/10/19 Page 14 of 16

89. F or Defendants’ violations of the ASSLA, Defendants are liable to Plaintiffs and
the other members of the Sick Leave Class for back pay for lost wages, court costs, reasonable
attorney"s fees and expenses, and any other relief deemed appropriate by the Court. D.C. Code §
32-531.12.

90. F or Defendants’ violations of the ASSLA, Defendants are liable to Plaintiffs and
the members of the Sick Leave Class for $500.00 of “additional damages” for each accrued day
fo leave denied, regardless of whether Plaintiff or the Sick Leave Class members took unpaid

leave or reported to work on that day. D.C. Code § 32-531.12(b).

COUNT IV
Breach of Contract
91. Plaintiffs re-allege and reassert every allegation set forth above as if each were set
forth herein.
92. In the alternative to Count l and ll as to unpaid wages for compensable time

devoted and performed by Plaintiffs for the benefit of Defendants for which Defendants failed or
refused to pay Plaintiffs wages as a result of Defendants taking or applying a false meal or lunch
break deduction_. and to the extent the DCMWA and/or DCWPA do not apply, the Plaintiffs are
entitled to payment of their promised wages for hours worked without statutory penalties under a
theory of unilateral contract.
RELIEF SOUGI-IT

WHEREFORE, Plaintiffs, individually and on behalf of those similarly situated, pray for
relief as follows:

A. Perrnitting the Wage Class claims under the DCMWA and DCWPA and the Sick
Leave Class claims to proceed as a Class Action under Federal Rule 23 and for the prosecution
of claims alleged herein under District of Columbia law to proceed to judgment as a class action

to include claims for class members for the entire relevant period.
14

Case 1:19-cv-00053-AB.] Document 1 Filed 01/10/19 Page 15 of 16

B. Permitting the Wage Class claims under the DCMWA and DC WPA and the Sick
Leave Class claims to proceed as a Collective Action and ordering notice to the putative
plaintiffs at the earliest opportunity to ensure their claims are not lost to applicable District of
Columbia statutes of limitations;

C. Judgment against Defendants, jointly and severally, and in favor of Plaintiffs and the
Wage Class members for unpaid wages due in an amount to be determined for each of the
Plaintiffs and each of the Wage Class members, plus statutory liquidated damages in the amount
of three times (3x) the unpaid wage amount due (a total of quadruple 4x) damages due to each of
the Plaintiffs and each of the Wage Class members;

D. Judgment against Defendants, jointly and severally, and in favor of Plaintiffs and the
Sick Leave Class members for all damages and penalties as provided by the ASSLA.

E. An award of attorneys’ fees (at Snlazar lndex Rates) and costs to be determined by
post-trial petition_;

F. Leave to add additional plaintiffs by motion, the filing of written consent forms, or
any other method approved by the Court; and

G. Such further relief as may be necessary and appropriate

15

Case 1:19-cv-00053-AB.] Document 1 Filed 01/10/19 Page 16 of 16

Dated: January 10, 2019

Respectfully submitted,

/%/W/

/
GreggbC( Greenberg, Ba.r Nof'MDl 7291
Zipin, Amster & Greenberg, LLC

8757 Georgia Avenue, Suite 400

Silver Spring, Maryland 20910

(301) 587-9373 (ph)

Email: ggreenbe zagfirm.com

/»///a,a

Matthew T. Sutter, Bar No. 4(77910
Sutter & Terpak, PLLC

7540 A Little River Turnpike
Annandale, Virginia 22003

(703) 256-1800

Email: Matt@sutterandterpak.com

 

Counselfor Plaintiffs andfor the Cl'lass and/or
Collective Members

16

